

116 HR 6343 IH: Small Business COVID–19 Recovery Grants Act of 2020
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6343IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Espaillat introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo require the Administrator of the Small Business Administration to provide economic injury grants for small business concerns affected by the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Small Business COVID–19 Recovery Grants Act of 2020.2.Economic injury grants for small business concerns(a)GrantsThe Administrator of the Small Business Administration shall provide grants to eligible small business concerns that have suffered a substantial economic injury (as defined in section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)), directly or indirectly, as a result of the public health emergency declared because of COVID–19.(b)Definition of eligible small business concernIn this section, the term eligible small business concern means a small business concern (as defined under section 3 of the Small Business Act (15 U.S.C. 632)) or an independent contractor. (c)Amount of grantA grant provided under this section shall be in an amount that is not more than $100,000.(d)Use of fundsAn eligible small business concern that receives a grant under this section may use the grant funds to address the direct effects of the COVID–19 pandemic, including—(1)providing paid sick leave to employees unable to work;(2)maintaining payroll to retain employees during business disruptions or substantial slowdowns;(3)meeting increased costs to obtain materials unavailable from the original source of the eligible small business concern due to interrupted supply chains;(4)making payments under a lease or mortgage loan related to a place of operation of the small business concern;(5)repaying obligations that cannot be met due to revenue losses; and(6)other expenses as deemed appropriate by the Administrator.(e)Application(1)In generalAn eligible small business concern desiring a grant under this section shall submit to the Administration an application at such time, in such manner, and containing such information as the Administration may require.(2)StandardsThe Administrator shall establish minimum qualifying standards to ensure that applicants adversely impacted by the effects of COVID–19 pandemic receive funds expeditiously under this section.(f)ProceduresThe Administrator shall establish procedures to verify and document compliance with the requirements under this section in order to prevent waste, fraud, and abuse of funds awarded under this section.(g)Authorization of appropriationsThere is authorized to be appropriated $100,000,000,000 to the Administrator to carry out this section.(h)Emergency rulemaking authority(1)In generalWithin 15 days after the date of the enactment of this section, the Administrator of the Small Business Administration shall issue rules to carry out this section.(2)NoticeNotice requirements of section 553(b) of title 5, United States Code, shall not apply to any issuance of rules under paragraph (1).(i)ReportNot later than March 31, 2022, the Administrator of the Small Business Administration shall submit to Congress a report that includes—(1)the number of grants made under this section, disaggregated by the number of grants made—(A)in an amount less than or equal to $20,000;(B)in an amount greater than $20,000 but less than or equal to $40,000;(C)in an amount greater than $40,000 but less than or equal to $60,000;(D)in an amount greater than $60,000 but less than or equal to $80,000; and(E)in an amount greater than $80,000 but less than or equal to $100,000;(2)the average amount of an award;(3)an analysis of the program established under this section and recommendations for improvement;(4)the average time from receipt of an application to approval of grant under this section; and(5)the average time from approval of grant to disbursement of grant funds.(j)TerminationThe authority to carry out grants under this section shall terminate on September 30, 2021.